DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 objected to because of the following informalities:  the claims refer to multiple times and signals, and it is unclear to which times and signals are being referenced. Examiner recommends including numbering such as “a first signal” or “a first time” for clarity.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-4, 7-8, and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/053,698 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include substantially the same limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application #17/053,698
Claim 3: A pitch enhancement apparatus that obtains an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement apparatus comprising:  
Claim 1: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: 
a pitch enhancement unit that performs perform, as the pitch enhancement processing,
a pitch enhancing unit that carries out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant or/and the signal whose spectral envelope is flat, for each time of the time segment, processing to obtain, as an output signal, a signal including a signal obtained by adding a signal, which was obtained by multiplying the signal at a time that is an earlier time than the time by the number of samples To corresponding to a pitch period of the time segment, pitch gain 6o of the time segment, a predetermined constant Bo, and a value that is greater than 0 and less than 1, and the signal at the time, and
for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by a number of samples To corresponding to a pitch period of the time segment, a pitch gain 6o of the time segment, a predetermined constant Bo, and a value greater than 0 and less than 1, to (2) the signal of the time, and
for a time segment about which a judgment other than that described above has been made, for each time of the time segment, processing to 

Claim 4: A pitch enhancement apparatus that obtains an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement apparatus comprising: 
Claim 2: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: 
processing circuitry configured to:
a pitch enhancing unit that carries out the following as the pitch enhancement processing: 
perform, as the pitch enhancement processing, for each time n of each time segment, processing to obtain, as an output signal, a signal including a signal obtained by adding a signal, which was obtained by multiplying the signal at a time that is an earlier time than the time n by the number of samples To corresponding to a pitch period of the time segment, pitch gain 6o of the time segment, and a value that becomes smaller as 

Claim 7: A pitch enhancement method for obtaining an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement method, implemented by a pitch enhancement apparatus that includes processing circuitry, comprising: ACTIVE. 125444397.016U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated November 6, 2020 
Claim 3: A pitch emphasis method that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the method comprising:
a pitch enhancement step in which the processing circuitry performs, as the pitch enhancement processing,
a pitch enhancing step of carrying out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant or/and the signal whose spectral envelope is flat, for each time of the time segment, processing to obtain, as an output signal, a signal including a signal obtained by adding a signal, which was obtained by multiplying the signal at a time that is an earlier time than the time by the number of samples To corresponding to a pitch period of the 


for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the ACTIVE. 125446481.014U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated November 6, 2020 signal of a time, further in the past than the time by the number of samples To corresponding to the pitch period of the time segment, the pitch gain 6o of the time segment, and the predetermined constant Bo, to (2) the signal of the time.
Claim 8: A pitch enhancement method for obtaining an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement method, implemented by a pitch enhancement apparatus that includes processing circuitry, comprising: 
Claim 4: A pitch emphasis method that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the method comprising:

a pitch enhancing step of carrying out the following as the pitch enhancement processing:
for each time n of each time segment, processing to obtain, as an output signal, a signal including a signal obtained by adding a signal, which was obtained by multiplying the signal at a time that is an earlier time than the time n by the number of samples To corresponding to a pitch period of the time segment, pitch gain 6o of the time segment, and a value that becomes smaller as the consonant-likeness of the time segment becomes higher and that becomes smaller as the flatness of a spectral envelope of the time segment becomes higher, and the signal at the time n.
obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time n by a number of samples To corresponding to a pitch period of the time segment, a pitch gain 6o of the time segment, and a value that is lower the flatter a spectral envelope of the time segment is, to (2) the signal of the time n.  
Claim 10: A non-transitory computer-readable recording medium on which a program for making a computer execute the pitch enhancement method according to any one of Claims 5 to 8 is recorded.
Claim 5: A non-transitory computer-readable recording medium that records a program for causing a computer to function as the pitch emphasis apparatus according to claim 1 or 2.


Claims 1-2 and 5-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/053,698 in view of Pastor (US .
This is a provisional nonstatutory double patenting rejection.

Instant Application
Application #17/053,698
Claim 1: A pitch enhancement apparatus that obtains an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement apparatus comprising: 
Claim 1: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: 
processing circuitry configured to: perform, as the pitch enhancement processing,
a pitch enhancing unit that carries out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant, for each time of the time segment, processing to obtain, as an output signal, a signal including a signal obtained by adding a signal, which was obtained by multiplying the signal at a time that is an earlier time than the time by the number of samples To corresponding to a pitch period of the time segment, pitch gain 6o of the time segment, a predetermined constant Bo, and a value that is 

Pastor: col. 20 lines 23-34, where fricative sounds have a flat spectrum

for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time by the number of samples To corresponding to the pitch period of the time segment, the pitch gain 6o of the time segment, and the predetermined constant Bo, to (2) the signal of the time.
Claim 2: A pitch enhancement apparatus that obtains an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement apparatus comprising: processing circuitry configured to: ACTIVE. 125444397.013U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated November 6, 2020   
Claim 2: A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the apparatus comprising: 
perform, as the pitch enhancement processing, for each time n of each time segment,
a pitch enhancing unit that carries out the following as the pitch enhancement processing: 

obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time n by a number of samples To corresponding to a pitch period of the time segment, a pitch gain ao of the time segment, and a value that is lower the flatter a spectral envelope of the time segment is, to (2) the signal of the time n.
Pastor: col. 20 lines 23-34, where fricative sounds have a flat spectrum
Claim 5: A pitch enhancement method for obtaining an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement method, implemented by a pitch enhancement apparatus that includes processing circuitry, comprising: 
Claim 3: A pitch emphasis method that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the method comprising:
a pitch enhancement step in which the processing circuitry performs, as the pitch enhancement processing,
a pitch enhancing step of carrying out the following as the pitch enhancement processing:
for a time segment judged to be a time segment including the signal that is a consonant, for each 

Pastor: col. 20 lines 23-34, where fricative sounds have a flat spectrum

for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the ACTIVE. 125446481.014U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated November 6, 2020 signal of a time, further in the past than the time by the number of samples To corresponding to the pitch period of the time segment, the pitch gain 6o of the time segment, and the predetermined constant Bo, to (2) the signal of the time.
Claim 6: A pitch enhancement method for obtaining an output signal by performing, for each time segment, pitch enhancement processing on a signal derived from an input audio signal, the pitch enhancement method, implemented by a pitch enhancement apparatus that includes processing circuitry, comprising: 
Claim 4: A pitch emphasis method that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal, the method comprising:
a pitch enhancement step in which the processing circuitry performs, as the pitch enhancement processing, for each time n of each time segment,
a pitch enhancing step of carrying out the following as the pitch enhancement processing:
processing to obtain, as an output signal, a signal including a signal obtained by adding a signal, which was obtained by multiplying the signal at a time that is an earlier time than the time n by the number of samples To corresponding to a pitch period of the time segment, pitch gain 6o of the time segment, and a value that becomes smaller as the consonant-likeness of the time segment becomes higher, and the signal at the time n.
obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time, further in the past than the time n by a number of samples To corresponding to a pitch period of the time segment, a pitch gain 6o of the time segment, and a value that is lower the flatter a spectral envelope of the time segment is, to (2) the signal of the time n.  
Pastor: col. 20 lines 23-34, where fricative sounds have a flat spectrum



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the signal that is a consonant" in lines 6-7 and “the signal that is not a consonant” in lines 14-15; “the signal” in lines 9 and 17; and “the signal at the time” at line 13 and the last line.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "the time" in lines 10 and 18; and “the time” in lines 13 and the last line.  It is unclear to which these times are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the signal" in line 8; and “the signal” at line 12.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the signal that is a consonant" and “the signal whose spectral envelope is flat” in lines 6-7; “the signal” in lines 9 and 17; and “the signal at the time” at line 13 and the 
Claim 3 recites the limitation "the time" in lines 10 and 18; and “the time” in lines 13 and the last line.  It is unclear to which these times are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “a judgment other than that described above” in line 14. It is unclear what the judgment described above is referring to in the claims.
Claim 4 recites the limitation "the signal" in line 8; and “the signal” at line 13.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the signal that is a consonant" in lines 7-8 and “the signal that is not a consonant” in lines 15-16; “the signal” in lines 10 and 18; and “the signal at the time” at line 14 and the last line.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the time" in lines 11 and 19; and “the time” in lines 14 and the last line.  It is unclear to which these times are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the signal" in line 8; and “the signal” at line 12.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the signal that is a consonant" and “the signal whose spectral envelope is flat” in lines 7-8; “the signal” in lines 10 and 18; and “the signal at the time” at line 14 and the last line.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the time" in lines 11 and 19; and “the time” in lines 14 and the last line.  It is unclear to which these times are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “a judgment other than that described above” in line 15. It is unclear what the judgment described above is referring to in the claims.
Claim 8 recites the limitation "the signal" in line 8; and “the signal” at line 13.  It is unclear to which these signals are referring to, and whether there is sufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-4 are directed to an apparatus, which is a machine or article of manufacture, claims 5-8 are directed to a method, which is a process, and claim 10 is directed to a computer readable recording medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of 
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1-8 and 10, adding and multiplying values are mental processes or mathematical calculations, which are abstract ideas. The inclusion of processing circuitry is generic and does not constitute a practical application, nor is it significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
	
Allowable Subject Matter
Claims 1-8 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Hirose teaches voice quality conversion using different tables for vowel and consonant conversion (Hirose para [0011-12]). However, none of the cited prior art teaches the claimed limitations, including the addition and multiplication of the specific elements and signals at the specified times. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0095767 A1 para [0011-12] teaches using separate conversion tables for vowels and consonants; US 5,572,623 A col. 20 lines 23-34 teaches fricative sounds having a flat spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658